FILED
                           NOT FOR PUBLICATION
                                                                               AUG 26 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    19-50076

              Plaintiff-Appellee,                D.C. No.
                                                 2:18-cr-00206-JFW-5
 v.

LUIS FRANCISCO MURILLO MORFIN,                   MEMORANDUM*
AKA Luis I. Murillo Morfin,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted August 14, 2020**
                               Pasadena, California

Before: WARDLAW and CLIFTON, Circuit Judges, and CHOE-GROVES,***
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
      Luis Francisco Murillo Morfin appeals his conviction for conspiracy to

commit money laundering in violation of 18 U.S.C. §§ 1956(h) and 1957. We

affirm.

      The only disputed fact at trial was whether Murillo had known that the

money he had withdrawn from a bank account and given to his stepfather was

“criminally derived property.” 18 U.S.C. § 1957. After a bench trial, the district

court found that he had.

      “There is sufficient evidence to support a conviction if, ‘viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’”

United States v. Sullivan, 522 F.3d 967, 974 (9th Cir. 2008) (quoting Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (emphasis in original)). Sufficient evidence

supported Murillo’s conviction. Among other things, he admitted several times to

law enforcement that he thought the money was derived from illegal activity; he

told a false story to the bank teller about why he needed the money when he

withdrew the funds; he testified that he had been instructed to open the account at

this specific bank because it would “ask the least questions;” and he testified that

he thought his stepfather’s family was involved in human trafficking. The court’s




                                           2
finding that Murillo knew that the money was proceeds of a criminal offense was

supported by ample evidence.

      Because we sustain the district court’s finding of actual knowledge, we need

not reach Murillo’s remaining arguments as to deliberate ignorance, venue, and

insufficient evidence of conspiracy.

      AFFIRMED.




                                         3